                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TERESA BANKS,                                      CASE NO. 18-cv-04833-YGR
                                   7                    Plaintiff,
                                                                                            ORDER DISMISSING FIRST AMENDED
                                   8              vs.                                       COMPLAINT WITHOUT LEAVE TO AMEND
                                   9     THOMAS J. NIXON, ET AL.,                           Re: Dkt. No. 9
                                  10                    Defendants.

                                  11          Plaintiff Teresa Banks, proceeding pro se, initiated the instant lawsuit in August 2018. Her
                                  12   case was initially before former Magistrate Judge Maria-Elena James. On August 27, 2018, Judge
Northern District of California
 United States District Court




                                  13   James issued an order granting plaintiff’s Application to Proceed In Forma Pauperis. (Dkt. No. 6
                                  14   (“Report”).) Because plaintiff failed to consent timely to the jurisdiction of a United States
                                  15   Magistrate Judge pursuant to 28 U.S.C. section 636(c), Judge James concurrently ordered that the
                                  16   case be reassigned to a District Judge and issued a Report and Recommendation recommending
                                  17   that plaintiff’s complaint be dismissed without leave to amend, pursuant to 28 U.S.C. section
                                  18   1915(e). (Id.) Plaintiff was advised that she could object to the Report within 14 days after being
                                  19   served with the same. Instead of objecting to the Report, plaintiff filed a First Amended
                                  20   Complaint on September 14, 2018. (Dkt. No. 9 (“FAC”).)1 At present, the obligation of this
                                  21   Court is to review plaintiff’s FAC pursuant to section 1915(e), i.e., to determine whether the
                                  22   litigation of the case should continue.
                                  23          As an initial matter, the FAC as pled is confusing and difficult to comprehend. The most
                                  24   that the Court can discern from the pleading is that plaintiff is unhappy with various decisions by
                                  25   three Alameda County Superior Court judges (Hon. Thomas J. Nixon, Hon. Gregory Syren, and
                                  26

                                  27          1
                                                  In light of the filing of the FAC, Magistrate James’ Report is REJECTED AS MOOT.
                                  28   However, as the majority of its reasoning still applies in the context of plaintiff’s FAC, the Court
                                       restates it in relevant part herein.
                                   1   Hon. Somnath Raj Chaterjee) and Alameda Superior Court Courtroom Clerk Pam Young in

                                   2   connection with plaintiff’s ongoing state court dissolution proceedings. For example, plaintiff

                                   3   makes the following allegations:

                                   4
                                                  “Defendants have denied my rights to be heard, rejected my filings, thrown out
                                   5               documents, changed documents, put me in danger, allowed crimes to be committed
                                                   against me, turned there [sic] back on the oath they took to be in office, [and] acted
                                   6               with arrogance without regard for mine [sic] and my childrens [sic] safety . . . .”
                                                   (FAC at p. 16.)
                                   7

                                   8              “I am the plaintiff and have no voice in my case.” (Id. at p. 20.)

                                   9              “The decisions to hold trials and schedule hearings were an abuse of power,
                                                   intentional and conscious decisions made by state employees while in their personal
                                  10               capacity, having no jurisdiction whatsoever over the case.” (Id.)
                                  11
                                                  “Not one thing has been accomplished. . . . The only order I have received was to file
                                  12               a first amended petition.” (Id. at p. 21.)
Northern District of California
 United States District Court




                                  13              “Somnath Raj Chatterjee, Thomas Nixon[,] and Gregory Syren have worked together
                                                   on [the] Teresa Banks matter and denied her to remove her case to a more convenient
                                  14               forum . . . .” (Id. at p. 23.)
                                  15
                                                  “[The defendants] denied trial by jury. I filed for a voluntary dismissal[,] they denied
                                  16               it. I filed [an] immediate dismissal for fraud on the court[,] and it is ignored. I filed to
                                                   disqualify the judges[,] and it is ignored. I paid for my discovery documents[,] and
                                  17               the clerk refused to turn them over to me and instead she sent them back.” (Id. at p.
                                                   26.)
                                  18

                                  19   Plaintiff’s FAC must be dismissed for several reasons.

                                  20          First, to the extent plaintiff seeks relief against the state court, Eleventh Amendment

                                  21   immunity applies. See Blount v. Sacramento Cty. Superior Court, 559 F. App’x 623, 623 (9th Cir.

                                  22   2014) (stating that “[d]ismissal of Blount’s claims against the Sacramento County Superior Court

                                  23   was proper because the court is entitled to immunity under the Eleventh Amendment”).2

                                  24          Second, to the extent plaintiff seeks injunctive relief against the state court judges,

                                  25
                                              2
                                  26             In her FAC, plaintiff clarifies that she does not seek any monetary relief “that is not
                                       allowed by law.” (See FAC at p. 2.) Thus, Judge James’ point about the judges being immune
                                  27   under the Eleventh Amendment if they are sued for damages in their official capacities appears to
                                       be moot, as does her point about judicial immunity barring suits for damages against the judges in
                                  28   their individual capacities. (See Report at 3:7–13.)

                                                                                         2
                                   1   Eleventh Amendment immunity may not be a bar. See Hiramanek v. Clark, No. C-13-0228 EMC,

                                   2   2013 WL 3803613, at *5 (N.D. Cal. July 19, 2013). However, 42 U.S.C. section 1983 provides

                                   3   that “injunctive relief shall not be granted unless a declaratory decree was violated or declaratory

                                   4   relief was unavailable.” 42 U.S.C. § 1983. Plaintiff alleges neither the violation of a declaratory

                                   5   decree, nor the unavailability of declaratory relief. Consequently, any claim for injunctive relief

                                   6   against the state court judges is barred. See Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999).

                                   7           Third, and most importantly, plaintiff appears to be asking for relief from state court

                                   8   orders. (See, e.g., FAC at p. 24 (asking this Court to “demand [the state court] to enter Teresa

                                   9   Banks[’] 3rd request [for] default judgment and to vacate the order of September 13, 2018 by

                                  10   Somnath Raj Chatterjee where he set aside the default after 7 months”); id. at p. 26 (“I need an

                                  11   order to stay the state matter . . . .”).)3 This Court does not have the power to grant such relief.

                                  12   The Rooker-Feldman doctrine bars the same.4 Specifically, that doctrine “bars a district court
Northern District of California
 United States District Court




                                  13   from exercising jurisdiction not only over an action explicitly styled as a direct appeal,” but also

                                  14   “the de facto equivalent of such an appeal.” Cooper v. Ramos, 704 F.3d 772, 777 (9th Cir. 2012)

                                  15   (internal quotation marks omitted). To determine whether an action functions as a de facto appeal,

                                  16   a district court “pay[s] close attention to the relief sought by the federal court plaintiff.” Bianchi v.

                                  17   Rylaarsdam, 334 F.3d 895, 900 (9th Cir. 2003) (internal quotation marks omitted). An action

                                  18   functions as a forbidden de facto appeal when the plaintiff is: “[1] assert[ing] as her injury legal

                                  19   error or errors by the state court and [2] see[king] as her remedy relief from the state court

                                  20   judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004) (emphasis in original).

                                  21   Instead of seeking relief in federal district court, plaintiff’s only recourse for relief is to appeal to

                                  22   the California Courts of Appeal.

                                  23           Plaintiff’s claims against Pam Young must also be dismissed. Court clerks enjoy quasi-

                                  24
                                               3
                                  25             Plaintiff’s more recent articulation of the requested relief asks this Court to “vacate all
                                       orders and decisions of the state matter and enter the default judgment as submitted 4 times in the
                                  26   state case or to vacate and conduct a new trial in a different unbiased venue and with a jury trial.”
                                       (Dkt. No. 10 at 9.)
                                  27           4
                                                 The Rooker-Feldman doctrine derives its name from two United States Supreme Court
                                  28   cases, namely District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) and Rooker
                                       v. Fidelity Trust Company, 263 U.S. 413 (1923).
                                                                                       3
                                   1   judicial immunity from suits requesting damages or injunctive relief “when they perform tasks that

                                   2   are an integral part of the judicial process.” Mullis v. U.S. Bankr. Court for Dist. of Nev., 828 F.2d

                                   3   1385, 1394 (9th Cir. 1987).5 There are no allegations in the FAC which indicate that Pam Young

                                   4   was acting outside the bounds of her normal judicial responsibilities. For example, she allegedly:

                                   5   (i) “rejected RFO’s [sic] stating [plaintiff’s] fee waiver was expired,” (FAC at p. 16); (ii) “refused

                                   6   to turn [discovery documents] over to [plaintiff],” (id. at p. 26); and (iii) entered “[plaintiff’s

                                   7   RFOs] as rejection letters,” (id. at p. 33). Further, “a mistake or an act in excess of jurisdiction

                                   8   does not abrogate judicial immunity, even if it results in ‘grave procedural errors.’” Mullis, 828

                                   9   F.2d at 139 (quoting Stump v. Sparkman, 435 U.S. 349, 359 (1978)). Pam Young is therefore

                                  10   shielded from plaintiff’s claims. See, e.g., Bettencourt v. McCabe, No. 1:17-cv-00646-DAD-SAB,

                                  11   2017 WL 4180979, at *5 (E.D. Cal. Sept. 21, 2017) (“The court clerks determining what

                                  12   documents should be filed and what documents should be returned to the filer because of
Northern District of California
 United States District Court




                                  13   deficiencies and determining what documents in a file a person should receive copies of are

                                  14   integral parts of the judicial process that involve the exercise of discretionary judgment.”), report

                                  15   and recommendation adopted, No. 1:17-cv-00646-DAD-SAB, 2017 WL 8793760 (E.D. Cal. Dec.

                                  16   26, 2017).

                                  17           In light of the foregoing, and because it does not appear possible that the deficiencies

                                  18   identified herein can be cured by amendment, the FAC is DISMISSED WITHOUT LEAVE TO

                                  19   AMEND.6

                                  20           The Clerk shall close the case file. This Order terminates Docket Numbers 6 and 11.

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: December 19, 2018
                                                                                                  YVONNE GONZALEZ ROGERS
                                  24                                                         UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26           5
                                                 As previously explained, plaintiff clarifies in her FAC that she is not seeking monetary
                                  27   relief against any defendant that is not allowed by law. (See supra n.2.)
                                               6
                                  28            In light of the Court’s ruling herein, plaintiff’s Ex Parte Motion for Emergency Stay and
                                       Injunction in Superior Court Case HF12628212, (Dkt. No. 11), is DENIED.
                                                                                          4
